212 S.W.3d 2 (2005)
Coby SULLIVAN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-879.
Supreme Court of Arkansas.
September 8, 2005.
John A. Casteel, for appellant.
No response.

MOTION FOR RULE ON THE CLERK.
PER CURIAM.
Appellant Coby Sullivan, by and through his attorney, has filed a motion for rule on clerk at the direction of the Supreme Court Clerk. A review of the record reveals that the record was timely lodged. Because we conclude that the record was timely lodged, we grant the motion and direct the Clerk to file the record.
Motion granted.